Citation Nr: 1713355	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including prostatitis and/or benign prostatic hypertrophy (BPH) (also claimed as an undiagnosed illness manifested by a prostate infection).  

2.  Entitlement to service connection for a back disorder (claimed as back pain).

3.  Entitlement to service connection for a psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970 and November 1990 to May 1991.  He also had service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and July 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The May 2007 rating decision denied, in pertinent part, service connection for a prostate disorder on the grounds of no new and material evidence.  The July 2010 rating decision denied, in pertinent part, service connection for scoliosis and PTSD.  

With regard to the May 2007 denial of service connection for a prostate disorder, the claim was previously denied in a September 1997 rating decision.  It was noted that only the service treatment records (STRs) from the Veteran's first period of service were available and that if the others were located the claim would be reconsidered.  Additional STRs have been associated with the claims file and these records contain evidence that is relevant to the claim.  A service dental record after his period of active service reflects treatment for a prostate infection.  New and material evidence is therefore not needed to consider this matter on the merits as such a claim is reconsidered.  See 38 C.F.R. § 3.156(c).

The Board further notes that, in the September 1997 rating decision, the RO denied service connection for situational depression on the grounds that the claim was not well grounded and the Veteran did not appeal that decision.  See also March 2006 rating decision, which confirmed and continued the prior denial of service connection situational depression.  Instead, in September 2008 the Veteran filed a claim specifically for service connection for PTSD; which the RO denied; and which the Veteran appealed.  See Boggs v. Peake, 520 F.3d (Fed. Cir. 2008) (providing that a change in diagnosis or specificity of a claim must be carefully considered in determining, inter alia, whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition).  As the 2008 claim reflects an entirely new and separate condition and is not a progression of the situational depression denied by the RO in March 2006, new and material evidence is not needed to consider the claim of service connection for PTSD and anxiety disorder on the merits as the Veteran's representative contended in March 2017.

Additionally, in July 2012, the Veteran requested a Board hearing by live videoconference; however, since that time the Veteran has been incarcerated, and the penal institution advises that they are unable to accommodate VA's request to provide the Veteran a hearing.  See Board's March 2016 letter to the Veteran, and Board's December 2016 letter to the Veteran's representative.  In January 2017 the Veteran's representative withdrew the request for a Board hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For the reasons that follow the Board finds that VA examinations are needed; however, the Veteran is still incarcerated.  In correspondence dated in January 2016, he reported that his scheduled release from prison is December 2018.

The duty to assist provisions of 38 U.S.C. 5103A and 38 CFR 3.159 applies equally to incarcerated Veterans and non-incarcerated Veterans (see VHA DIRECTIVE 1046 (Apr. 23, 2014)), and VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedures Manual details the procedures for scheduling examinations of incarcerated veterans.  M21-1, III.iv.3.F.2.d. (2017).  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by: VHA personnel; prison medical providers at VA expense; or fee-basis providers contracted by VHA.  Id.

Prostate

With regard to the claim for a prostate problem, in his December 1996 claim the Veteran noted that he had served in the Persian Gulf.  He contends that his prostate problem may be due to his Gulf War service, to include his exposure to environmental hazards such as smoke from oil fires and nerve gas.  See June 2007 statement from Veteran.  He insists that he did not have a prostate problem before his deployment to the Persian Gulf.  Id.  

In June 2007 the Veteran was afforded a VA examination.  The examiner noted that the Veteran had been diagnosed as having prostatitis "two years ago."  The examiner then averred that the Veteran "had one major episode diagnosed two years ago and was treated with antibiotics. Since then he has not had any urinary problems and he does not need any antibiotics. Stable condition."  However, STRs dated a couple of months earlier (in April 2007) contain the entry "prostatitis, chronic" and document the Veteran as having taken medications within the past 2 years for prostatic infection.  See also private medical records dated in 1996, which show that the Veteran was given medications for elevated PSA.  In accordance with Caffrey the Veteran should be afforded a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, in his September 2008 claim for "prostate/prostatitis" the Veteran advised that he was in the U.S. Army Reserves from June 1996 to November 1999, and service personnel records confirm that he was transferred from the Army National Guard to the U.S. Army Reserves on January 29, 1996; but there are no personnel records dated after January 1996 in the claims file.  On remand a request should be made for service personnel records dated after January 1996, in order to ascertain the nature of the Veteran's duty from June 1996 to November 1999.  

Back

As for the claim for a back disorder, the Veteran contends that it is due to his "years of carrying packs, LBE, weapons, duffels, equipment, etc."  See October 2008 statement from Veteran.  He adds that he carried heavy loads while on duty during his "31" years of military service.  Id.  See also Veteran's October 2009 statement, in which he contends that his scoliosis was aggravated by his many years of carrying LPE and weapons.  

The Veteran's 1968 enlistment examination confirms that he entered military service was a back disorder, diagnosed as "mild kyphoscoliosis with occasional soreness of low back"; and an April 1991 Southwest Asia Demobilization report contains the entry "back pain; curvature of spine - pain while standing or sitting for lengthy periods; [sciatic] nerve in left leg."  Although this evidence indicates that the Veteran's pre-existing back disorder was symptomatic during active duty service, it is unclear whether these symptoms were due to the natural progression of the disorder; or indeed, whether the Veteran's scoliosis was a congenital or developmental defect.  A VA examination is needed.

PTSD

Finally, and regarding the claim for service connection for PTSD; on medical records review in October 2009 a VA psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD; and instead returned a diagnosis of anxiety disorder, not otherwise specified.  See October 2009 VA PTSD review report.  However, after subsequent review of the claims file (which was not done in October 2009), this same examiner returned a diagnosis of PTSD.  See November 2009 VA PTSD review addendum.  She specifically stated "Therefore, the diagnosis of PTSD stands as there is no evidence to contradict his reported stressors and he met DSM-IV criteria for that diagnosis."  But in another addendum in February 2010 she stated that her November 2009 diagnosis was in error, and reiterated that the Veteran "did not meet criteria for PTSD because he did not endorse a sufficient number of avoidance symptoms (one versus three required for full criteria)."  She then averred that "the appropriate diagnosis is Anxiety Disorder, NOS, not PTSD."  Unfortunately, she did not say whether the Veteran's anxiety disorder was related to service.  Moreover, mental health records dated since that time reflect a diagnosis of PTSD.  See, e.g., prison medical records dating from 2014 to 2015.  In order to ascertain whether the Veteran's PTSD and/or anxiety disorder (if found) is related to service, an examination is needed.  

On remand a request should also be made for prison medical records referable to the Veteran's prostate, back pain, and PTSD/mental health, dated after May 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Request a copy of the Veteran's service personnel records dated after January 29, 1996, and associate them with the claims file.

2.  Undertake appropriate steps to obtain any outstanding treatment records dated after May 2015, referable to the Veteran's prostate, back pain, and PTSD/mental health, from the Arizona Department of Corrections.  If no records are forthcoming, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  The procedures outlined in 38 C.F.R. § 3.159 must be followed.

3.  Take all reasonable measures to schedule the Veteran for a VA examination regarding the claims for service connection for a prostate disorder, a back disorder, and an acquired psychiatric disorder other than depression, to include PTSD and anxiety disorder.  If the Veteran is still incarcerated, schedule the examination pursuant to the guidance in M21-1, Pt. III, Subpt. iv, Ch. 3, Sec. F.2.d.

The record, to include a copy of this remand, should be reviewed by each examiner.  The examiner must also discuss the Veteran's in-service and post-service complaints and treatment with the Veteran, and document the Veteran's assertions in the examination report.

All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to advise as follows:

For the claim for a prostate disorder:

a. Identify each prostate disorder found on examination.

b. for each such prostate disorder, state whether it is at least as likely as not (50 percent or greater probability) that it had its onset during service or is otherwise related to any incident of service; such as oil fire smoke, nerve gas, and other environmental hazards in the Persian Gulf.  

For the claim for a back disorder:

a. Identify each back disorder found on examination.

b. for each such back disorder, state whether it is at least as likely as not (50 percent or greater probability) that it had its onset during service, or in the year after service, or is otherwise related to service.  

c. If any back disorder is determined not to have had its onset during service, or the year thereafter, or relate back to service, then state, for each such disorder, whether it was aggravated by military service beyond the natural progression of the disorder.

For the claim for PTSD:

a. document the entire clinical assessment, including scoring, and provide the diagnosis of each disorder found.

b. If a diagnosis of PTSD and/or anxiety disorder is made, state whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or is otherwise related to service.  

In formulating the requested opinion, the examiner should note that the Veteran served in the Persian Gulf during the Persian Gulf War.  

A rationale for all opinions must be provided.  

4.  If the agency of original jurisdiction is unable to obtain the requested examinations due to the Veteran's incarceration, document, in detail, all of the steps taken in attempting to do so.

5.  After completion of all of the above, readjudicate the appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

